UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6197


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

WENDELL ANTONIO JOHNSON,

             Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Samuel G. Wilson, District Judge. (7:04-cr-00128-MFU-1)


Submitted: June 20, 2017                                          Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wendell Antonio Johnson, Appellant Pro Se. Jean Barrett Hudson, Assistant United
States Attorney, Charlottesville, Virginia; Donald Ray Wolthuis, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wendell Antonio Johnson pled guilty to conspiracy to distribute cocaine and

cocaine base and related offenses, and the district court sentenced him to 300 months’

imprisonment. On direct appeal, we affirmed in part and dismissed in part. United

States v. Johnson, 259 F. App’x 542, 543-45 (4th Cir. 2007) (No. 05-5176). In February

2017, Johnson filed a second notice of appeal of the same criminal judgment. Because

we previously affirmed this criminal judgment, we dismiss the appeal as duplicative, and

we deny his motion to place his appeal in abeyance pending a decision on his state court

motion. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid in the

decisional process.



                                                                            DISMISSED




                                           2